Appellant was convicted in the District Court of Ellis County of selling intoxicating liquor, and his punishment fixed at one year in the penitentiary.
There are no bills of exception in the record, and the only complaint of appellant appears to be directed at the insufficiency of the testimony. We have carefully gone over the facts as stated by the various witnesses. It seems practically without controversy that appellant sold something in a pint bottle to George Forbes on the occasion in question and that Forbes gave him a check for it. Later Forbes directed the bank not to pay the check and same was not paid. Upon the question as to whether the article sold was whisky, there appears in the record the testimony of a number of witnesses who examined and tasted it and stated that it was whisky. Appellant himself in his testimony referred to it repeatedly as whisky. He claimed to have purchased two bottles of it from a negro and that he let Forbes have one bottle, and after having imbibed a portion of the contents of the other bottle he said he threw it away. Forbes testified that in his opinion the bottle that he bought from appellant contained *Page 547 
some whisky but was mostly water and sugar, but he said the other bottle contained good whisky and that appellant gave him a drink from the other bottle. Conflicts in the testimony are for settlement at the hands of the jury, and unless there be such doubt of the correctness of their conclusion as to make us believe that they were actuated by passion or prejudice, or to convince us that their decision was not the result of a fair and deliberate consideration, it will be our duty to uphold the judgment. We think the testimony amply supports their conclusion. A greater number of witnesses testified to the fact that the liquor in question was whisky than those who seemed to indicate any doubt of said fact.
Finding no error in the record, the judgment will be affirmed.
Affirmed.